        Case 2:19-cv-02362-DDC-JPO Document 60 Filed 10/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 TAMMY MARQUEZ, et al.,

             Plaintiffs,

             v.                                             Case No. 19-2362-DDC

 MIDWEST DIVISION MMC, LLC, et al.,

             Defendants.


                       SECOND AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 59) to amend the scheduling order

(ECF No. 21, as amended in ECF No. 55). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

        a.        Motion to compel discovery shall be filed no later than January 26, 2021.

        b.        The deadline to complete phase I discovery is now February 16, 2021.

        c.        Motions to certify as a class or collective action shall be filed by March 18,

2021.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this second amended scheduling order shall not be modified except by

leave of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated October 27, 2020, at Kansas City, Kansas.



                                                 1
O:\SCHEDULINGORDERS\19-2362-DDC-59-2ASO.DOCX
       Case 2:19-cv-02362-DDC-JPO Document 60 Filed 10/27/20 Page 2 of 2




                                                 s/ James P. O=Hara
                                               James P. O=Hara
                                               U.S. Magistrate Judge




                                                 2
O:\SCHEDULINGORDERS\19-2362-DDC-59-2ASO.DOCX
